DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 21 May 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the specification does not provide a definition for the claimed “computer readable medium” (CRM).  A Broadest reasonable interpretation for the term “CRM” would include both statutory embodiments and non-statutory embodiments such as signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  The Examiner suggests amending the claim to read as a “non-transitory computer-readable storage medium”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 1, last line, “the storage system” lacks sufficient antecedent basis, and it would be more appropriate to replace “system” with --device--.
Per claim 3, line 3, “the block storage device” lacks sufficient antecedent basis, and it would be more appropriate to delete “block”.
Per claim 8, lines 1-2, “the cumulative statistics” lacks sufficient antecedent basis, and it would be more appropriate to change the instant claim’s dependence from claim 1 to claim 7, as claim 7 provides sufficient antecedent basis for “the cumulative statistics”.
Per claim 10, line 1, line 4, “the cumulative statistics” lacks sufficient antecedent basis, and it would be more appropriate to change the instant claim’s dependence from claim 1 to claim 7, as claim 7 provides sufficient antecedent basis for “the cumulative statistics”.
Per claim 11, line 1, line 4, “the cumulative statistics” lacks sufficient antecedent basis, and it would be more appropriate to change the instant claim’s dependence from claim 1 to claim 7, as claim 7 provides sufficient antecedent basis for “the cumulative statistics”.
Per claim 12, last line, “the storage system” lacks sufficient antecedent basis, and it would be more appropriate to replace “system” with --device--.
Per claim 14, line 3, “the block storage device” lacks sufficient antecedent basis, and it would be more appropriate to delete “block”.
Per claim 18, line 1, line 5, “the cumulative statistics” lacks sufficient antecedent basis, and it would be more appropriate to change the instant claim’s dependence from claim 12 to claim 17, as claim 17 provides sufficient antecedent basis for “the cumulative statistics”.
Per claim 20, last line, “the storage system” lacks sufficient antecedent basis, and it would be more appropriate to replace “system” with --device--.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-2, 4-5, 12-16 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 3 and 10-12 of U.S. Patent No. 11,016,700.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 3 and 10-12 of Patent No. 111,016,700 contain every element of claims 1-2, 4-5, 12-16 and 20 of the instant application and thus anticipate claims 1-2, 4-5, 12-16 and 20 of the instant application. Claims 1-2, 4-5, 12-16 and 20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per claims 1-2, 4-5, 12-16 and 20, claims 3 and 10-12 of Patent No. 11016700 as shown in the table below contains every element of claims 1-2, 4-5, 12-16 and 20 of the instant application and as such anticipate claims 1-2, 4-5, 12-16 and 20 of the instant application.
Instant Application 17/326,969
Patent 11,016,700
1. A method comprising:
identifying one or more sub-regions of data stored on a storage device that is associated
with an application, including determining, in dependence upon data contained in the one
or more sub-regions, whether the one or more sub-regions are associated with a known application type; and
compiling quantifiable characteristics for the application, including information describing the application's utilization of the storage system.

1. A method comprising:
identifying, from a snapshot of at least a portion of data stored on a block storage device, one or more subregions of the data that are associated with an application, wherein the block storage devices is included with a storage system that includes a plurality of block storage devices; and
compiling, from statistics maintained for each of the one or more sub-regions of the stored data associated with the application, quantifiable characteristics for the application, including information describing the application's utilization of the storage system.
3. The method of claim 1 wherein identifying one or more sub-regions of the data stored on the block storage device that are associated with the application further comprises:
selecting a known application type;
reading a portion of the one or more sub-regions of the data; and
determining, in dependence upon the data contained in the portion of the one or more sub-regions, whether the one or more sub-regions are associated with the known
application type.
2. The method of claim 1 wherein the quantifiable characteristics for the application are compiled from statistics maintained for each of the one or more sub-regions of the stored data associated with the application.
1. A method comprising:
 ……
compiling, from statistics maintained for each of the one or more sub-regions of the stored data associated with the application, quantifiable characteristics for the application,
……
4. The method of claim 1 wherein determining whether the one or more sub-regions are associated with the known application type further comprises:

reading a portion of the one or more sub-regions of the data; and

determining, in dependence upon the data contained in the portion of the one or more
sub-regions, whether the one or more sub-regions are associated with the known
application type.

3. The method of claim 1 wherein identifying one or more sub-regions of the data stored on the block storage device that are associated with the application further comprises:
selecting a known application type;
reading a portion of the one or more sub-regions of the data; and
determining, in dependence upon the data contained in the portion of the one or more sub-regions, whether the one or more sub-regions are associated with the known
application type.
5. The method of claim 1 wherein identifying one or more sub-regions of data stored on a
storage device that is associated with an application further comprises identifying, from a snapshot of at least a portion of the data stored on the storage device, one or more subregions of the data stored on the storage device that are associated with the application.
1. A method comprising:
identifying, from a snapshot of at least a portion of data stored on a block storage device, one or more subregions of the data that are associated with an application,
……
12. An apparatus including a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

identifying one or more sub-regions of data stored on a storage device that is associated
with an application, including determining, in dependence upon data contained in the one
or more sub-regions, whether the one or more sub-regions are associated with a known application type; and

compiling quantifiable characteristics for the application, including information describing the application's utilization of the storage system.
10. An apparatus including a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

identifying one or more sub-regions of data stored on a block storage device that are associated with an application, wherein the block storage device is included with a storage system that includes a plurality of block storage devices, including:

reading a portion of the one or more sub regions of the data; and

determining, in dependence upon the data contained in the portion of the one or more sub-regions, whether the one or more sub-regions are associated with a known application type; and

compiling, from statistics maintained for each of the one or more sub-regions of the stored data associated with the application, quantifiable characteristics for the application, including information describing the application's utilization of the storage system.
13. The apparatus of claim 12 wherein the quantifiable characteristics for the application are compiled from statistics maintained for each of the one or more sub-regions of the stored data associated with the application.
10. ……
compiling, from statistics maintained for each of the one or more sub-regions of the stored data associated with the application, quantifiable characteristics for the application ……
14. The apparatus of claim 12 wherein identifying one or more sub-regions of data stored on a storage device that is associated with an application further comprises:

identifying, from the data stored on the block storage device, one or more application
related components stored on the storage device; and

identifying, in dependence upon the one or more application related components stored
on the storage device and an application profile that includes information identifying one or more components of the application, one or more sub-regions of the data stored on the storage device that are associated with the application.
11. The apparatus of claim 10 wherein identifying one or more sub-regions of the data stored on the block storage device that are associated with the application further comprises:

identifying one or more application related components stored on the block storage device; and

identifying, in dependence upon the one or more application related components stored on the block storage device and an application profile that includes information
identifying one or more components of the
application, one or more sub-regions of the data stored on the block storage device that are associated with the application.
15. The apparatus of claim 12 wherein determining whether the one or more sub-regions are associated with the known application type further comprises:

reading a portion of the one or more sub-regions of the data; and

determining, in dependence upon the data contained in the portion of the one or more
sub-regions, whether the one or more sub-regions are associated with the known
application type.
10. ……

reading a portion of the one or more sub regions of the data; and

determining, in dependence upon the data contained in the portion of the one or more sub-regions, whether the one or more sub-regions are associated with a known application type;

……



16. The apparatus of claim 12 wherein identifying one or more sub-regions of data stored on a storage device that is associated with an application further comprises identifying, from a snapshot of at least a portion of the data stored on the storage device, one or more subregions of the data stored on the storage device that are associated with the application.
12. The apparatus of claim 10 wherein identifying one or more sub-regions of the data stored on the block storage device that are associated with an application further comprises identifying, from a snapshot of at least a portion of the data stored on the block storage device, one or more sub-regions of the data stored on the block storage device
that are associated with the application.
20. A computer program product disposed on a computer readable medium, the computer
readable medium including computer program instructions that, when executed, carry out the steps of:

identifying one or more sub-regions of data stored on a storage device that is associated
with an application, including determining, in dependence upon data contained in the one
or more sub-regions, whether the one or more sub-regions are associated with a known application type; and

compiling quantifiable characteristics for the application, including information
describing the application's utilization of the storage system.
10. An apparatus including a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

identifying one or more sub-regions of data stored on a block storage device that are associated with an application, wherein the block storage device is included with a storage system that includes a plurality of block storage devices, including:

reading a portion of the one or more sub regions of the data; and

determining, in dependence upon the data contained in the portion of the one or more sub-regions, whether the one or more sub-regions are associated with a known application type; and

compiling, from statistics maintained for each of the one or more sub-regions of the stored data associated with the application, quantifiable characteristics for the application, including information describing the application's utilization of the storage system.

	
Claims Not Rejected On The Grounds of 35 U.S.C 102 or 35 U.S.C. 103
Claims 1-20 are not rejected on the grounds of 35 U.S.C. 102 or 35 U.S.C. 103 in view of prior art references.
The following is a statement of reasons for not rejecting claims 1-20 on the grounds of 35 U.S.C. 102 or 35 U.S.C. 103:
Per independent claim 1, Stickle [US 20140258506 A1] (hereinafter “Stickle”) teaches a method comprising:
identifying one or more sub-regions of data stored on a storage device that is associated with an application (see paragraph [0031] for storage volume block identifier 127); and 
compiling quantifiable characteristics for the application, including information describing the application’s utilization of the storage system (see paragraphs [0024], [0026], [0031]-[0034], [0037]-[0039], [0042] and [0050], application usage service 141 obtains usage report 147 generated by usage API 129 for tracking usage of the application 117 and report its installation onto a particular storage volume 115).
The cited prior art reference fails to teach or sufficiently suggest: 343114US02determining, in dependence upon the data contained in the one or more sub-regions, whether the one or more sub-regions are associated with a known application type.
Per independent claim 12, the claim is the apparatus claim corresponding to the method claim 1, and is not rejected on the grounds of 35 U.S.C. 102 or 35 U.S.C. 103 for the same reasons mutatis mutandis.
Per independent claim 20, the claim is the computer program product claim corresponding to the method claim 1, and is not rejected on the grounds of 35 U.S.C. 102 or 35 U.S.C. 103 for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

27 July 2022